11-4196-cr
     United States v. Davidson

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at New York Law School, 185
 3       West Broadway, in the City of New York, on the 17th day of
 4       October, two thousand twelve.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                ROBERT A. KATZMANN,
 9                DEBRA A. LIVINGSTON,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       UNITED STATES OF AMERICA,
14                Appellee,
15
16                    -v.-                                               11-4196-cr
17
18       DAVID FELTON,
19                Defendant,
20       CHRISTOPHER DAVIDSON,
21                Defendant-Appellant.
22       - - - - - - - - - - - - - - - - - - - -X
23
24       FOR APPELLANT:                        Darrell B. Fields, New York, New
25                                             York.
26
27       FOR APPELLEES:                        Una A. Dean, Jo Ann M. Navickas,
28                                             for Loretta E. Lynch, United

                                                  1
 1                              States Attorneys Office for the
 2                              Eastern District of New York,
 3                              Brooklyn, New York.
 4
 5        Appeal from a judgment of the United States District
 6   Court for the Eastern District of New York (Cogan, J.).
 7
 8        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 9   AND DECREED that the judgment of the district court be
10   AFFIRMED.
11
12        Christopher Davidson appeals his conviction for weapons
13   possession and obstruction. He argues that the district
14   court erred in refusing to suppress evidence obtained during
15   a traffic stop and in declining to give a particular jury
16   instruction concerning obstruction. We assume the parties’
17   familiarity with the underlying facts, the procedural
18   history, and the issues presented for review.
19
20   [1] Davidson was a passenger in a car stopped by the police
21   on the ground that its left brake light was defective. The
22   district court found that the car was not in compliance with
23   § 376 of New York’s Vehicle and Traffic Law (VTL), which
24   requires a vehicle to have “signaling devices and reflectors
25   of a type approved by the Commissioner which are in good
26   working condition.” N.Y. Veh. & Traf. Law § 376 (1)
27   (McKinney 2006). Davidson does not challenge the district
28   court’s finding that his left brake light was defective: one
29   of the paired bulbs in the left taillight assembly was out.
30   Instead, he asserts that another statute, § 375(40)(b),
31   specifically governs “stop lamps” and that therefore the
32   court should have applied § 375 instead. But these statutes
33   are not in tension; they complement one another. As a
34   result, the district court properly concluded that under VTL
35   § 376 the officers had a “reasonable suspicion” to stop the
36   vehicle in which Davidson was a passenger. United States v.
37   Scopo, 19 F.3d 777, 781 (2d Cir. 1994).
38
39   [2] Davidson also argues that the district court erred in
40   failing to grant his requested instruction as to all three
41   obstruction counts that “the government must prove that the
42   defendant foresaw the possibility that Mr. Felton’s lie
43   would make its way to a federal proceeding.” A 347
44   (emphasis added). This is an inaccurate statement of the
45   law. Section 1512 expressly provides that “no state of mind
46   need be proved with respect to the circumstance . . . that
47   the official proceeding . . . is before a judge or court of

                                  2
 1   the United States . . . .” 18 U.S.C. § 1512(g)(1). The
 2   district court committed no error by refusing this charge,
 3   and Davidson’s convictions therefore must stand. See United
 4   States v. Desinor, 525 F.3d 193, 198 (2d Cir. 2008) (“A
 5   conviction will not be reversed . . . unless the requested
 6   instruction was legally correct[.]”).
 7
 8        Finding no merit in Davidson’s remaining arguments, we
 9   hereby AFFIRM the judgment of the district court.
10

11

12                              FOR THE COURT:
13                              CATHERINE O’HAGAN WOLFE, CLERK
14

15

16




                                  3